

SETTLEMENT AGREEMENT AND GENERAL RELEASE


THIS SETTLEMENT AGREEMENT AND GENERAL RELEASE  (“Agreement”) is made and entered
into as of July 11, 2009, by and among Interstellar Holdings, LLC
(“Interstellar”) Quest Minerals & Mining Corp., a Utah corporation (the
“Company”), and Gwenco, Inc., a Kentucky corporation (“Gwenco”).  Interstellar,
the Company, and Gwenco are collectively referred to as the “Parties”.


RECITALS


WHEREAS, pursuant to that certain Exchange Agreement dated as of June 6, 2008
(the “2008 Exchange Agreement”), the Company issued to Interstellar a 6%
convertible promissory note due June 6, 2010 in the aggregate principal amount
of $835,000 (the “2008 Exchange Note”);


WHEREAS, since June 6, 2008, Interstellar has sold, transferred, and assigned
$109,920 in outstanding principal of the 2008 Exchange Note, and accrued
interest thereon, to various third parties;


WHEREAS, as of the date hereof, the balance of the principal on the 2008
Exchange Note has been converted into shares of the Company’s common stock (the
“Common Stock”) pursuant to the terms of the 2008 Exchange Note;


WHEREAS, as of the date hereof, the Company owes Interstellar approximately
$5,712 in accrued interest on the 2008 Exchange Note;


WHEREAS, Interstellar contends that the Company caused it to suffer losses under
the 2008 Exchange Note as a result of the Company’s common stock trading below
the conversion price of the 2008 Exchange Note (“Allegation No. 1”);


WHEREAS, pursuant to that certain Exchange Agreement dated as of June 26, 2009
(the “2009 Exchange Agreement”), the Company issued to Interstellar a 6%
convertible promissory note due June 26, 2011 in the aggregate principal amount
of $1,200,000 (the “2009 Exchange Note”);


WHEREAS, since June 26, 2009, Interstellar has sold, transferred, and assigned
$120,000 in outstanding principal of the 2009 Exchange Note, and accrued
interest thereon, to various third parties;


WHEREAS, on or about July 9, 2009, the Company’s common stock ceased to be
quoted or listed on the OTC Bulletin Board (the “Delisting”);


WHEREAS, Interstellar contends that the Delisting constitutes a “Triggering
Event” under the 2009 Exchange Note (“Allegation No. 2”);

 
1

--------------------------------------------------------------------------------

 


WHEREAS, Interstellar also contends that the Company caused it to suffer losses
under the 2008 Exchange Note as a result of the Company’s common stock trading
below the conversion price of the 2008 Exchange Note (“Allegation No. 3”);


WHEREAS, on January 28, 2007, Gwenco commenced a bankruptcy case (the “Chapter
11 Case”) under Chapter 11 of the Bankruptcy Code in the United States
Bankruptcy Court for the Eastern Division of Kentucky, Ashland Division (the
“Bankruptcy Court”);


WHEREAS, pursuant to an Order of the Bankruptcy Court dated August 15, 2007,
Interstellar provided debtor-in-possession financing to Gwenco (the “DIP Loan”);


WHEREAS, Interstellar contends that Gwenco and the Company are currently in
default under the DIP Loan;


WHEREAS, Interstellar contends that the Company and Gwenco have made various
untrue statements of material facts and/or omitted to state material facts
necessary in order to make the statements made, in the light of the
circumstances under which they were made, not misleading, in connection with the
Company’s issuance of various securities (“Allegation No. 4”);


WHEREAS, Interstellar also contends that the Company and Gwenco have mismanaged
and wasted their assets and operations (“Allegation No. 5”);


WHEREAS, Quest and Gwenco deny the validity as a matter of fact and law of the
aforementioned Allegations No. 1 through No. 5 (collectively, the
“Allegations”).


WHEREAS, the Parties wish to settle and resolve all disputes arising under the
2008 Exchange Agreement, the 2008 Exchange Note, the 2009 Exchange Agreement,
the 2009 Exchange Note, the DIP Loan (collectively, the “Prior Financings”), and
the Allegations.


AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:
 
Section 1.            Consideration. The Parties shall exchange the following
consideration:
 
1.1           Delivery of Note.  Concurrently with the execution of this
Agreement, the Company will issue and deliver to the Interstellar a new
convertible promissory note (the “Note”) in the aggregate principal amount of
$1,000,000, the form of which is attached hereto as Exhibit A.
 
1.2           Waiver of 2009 Exchange Note Default.  Interstellar hereby waives
the “Triggering Event” under the 2009 Exchange Note resulting from the Delisting
of the Company’s common stock and any right to demand prepayment as a result
thereof.
 
 
2

--------------------------------------------------------------------------------

 
 
1.3           Extension of DIP Loan Maturity Date.  The term “Maturity Date” as
set forth in the DIP Loan shall read as follows:
 
“Maturity Date” shall mean the earliest of (i) December 31, 2010, (ii) the date
of confirmation of a plan of reorganization or liquidation in the Bankruptcy
Case; (iii) the date of closing of a sale of all or substantially all of
Borrower’s assets pursuant to §363 of the Bankruptcy Code; or (iv) the approval
of a disclosure statement in respect of a plan of reorganization or liquidation
not supported by Lender.
 
1.4           Waiver of DIP Loan Defaults.  Interstellar hereby waives any other
“Events of Default” under the DIP Loan that have occurred prior to the date
hereof.
 
Section 2.            Interstellar’s Representations and Warranties. To induce
the Company to enter into this Agreement, Interstellar represents and warrants
the following to the Company:
 
2.1           Existence and Power  Interstellar has adequate authority, power,
and legal right to enter into, execute, deliver, and perform the terms of this
Agreement and to consummate the transactions contemplated thereby.  The
Agreement, upon its execution and delivery, will constitute a valid, legal, and
binding obligation of Interstellar, enforceable in accordance with its terms,
subject only to applicable bankruptcy, insolvency or similar laws generally
affecting the enforcement of creditor’s rights.
 
2.2           Information on Interstellar.  Interstellar is, and will be at the
time of any conversion of the Note, an accredited investor (as such term is
defined under the Securities Act of 1933, as amended), experienced in
investments and business matters, has made investments of a speculative nature
and has purchased securities of United States publicly-owned companies in the
past and, with its representatives, has such knowledge and experience in
financial, tax, and other business matters as to enable Interstellar to utilize
the information made available by the Company to evaluate the merits and risks
of and to make an informed investment decision with respect to the proposed
acceptance of the Company’s Note, which represents a speculative
investment.  Interstellar has the authority and is duly and legally qualified to
receive and own the Note and the Conversion Shares (collectively, the
“Securities”).  Interstellar is able to bear the risk of such investment for an
indefinite period and to afford a complete loss thereof.
 
2.3           Receipt of Note.  Interstellar has acquired the Securities as
principal for its own account for investment only and not with a view toward, or
for resale in connection with, the public sale or any distribution thereof.
 
2.4           Compliance with Securities Act.  Interstellar understands and
agrees that the Securities have not been registered under the Securities Act of
1933, as amended or any applicable state securities laws, by reason of their
issuance in a transaction that does not require registration under the
Securities Act of 1933, as amended (based in part on the accuracy of the
representations and warranties of Interstellar contained herein), and that such
Securities must be held indefinitely unless a subsequent disposition is
registered under the Securities Act of 1933, as amended or any applicable state
securities laws or is exempt from such registration.
 
 
3

--------------------------------------------------------------------------------

 
 
2.5           Legend.  The Note and the Conversion Shares shall bear the
following or similar legend:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED.  THESE SECURITEIS MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT OR ANY APPLICABLE STATE
SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.”
 
2.6           Communication of Offer.  The offer to issue the Securities was
directly communicated to Interstellar by the Company.  At no time was
Interstellar presented with or solicited by any leaflet, newspaper or magazine
article, radio or television advertisement, or any other form of general
advertising or solicited or invited to attend a promotional meeting otherwise
than in connection and concurrently with such communicated offer.


2.7           Restricted Securities.   Interstellar understands that the
Securities have not been registered under the Securities Act of 1933, as
amended, and Interstellar will not sell, offer to sell, assign, pledge,
hypothecate or otherwise transfer any of the Securities unless pursuant to an
effective registration statement under the Securities Act of 1933, as amended,
or pursuant to a valid exemption from registration.


2.8           No Governmental Review.  Interstellar understands that no United
States federal or state agency or any other governmental or state agency has
passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities, nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.


Section 3.            Release, Termination, and Waiver.
 
3.1           Interstellar on behalf of itself and its agents, attorneys,
insurers, heirs, assigns, beneficiaries, executors, trustees, conservators,
representatives, predecessors-in-interest, successors-in-interest, and
whomsoever may claim by, under or through them, and all persons acting by,
through, under or in concert with any of them (the “Interstellar Releasing
Parties”) hereby irrevocably and unconditionally forever release, remise, acquit
and discharge the Company, Gwenco, and their present, former or future agents,
representatives, employees, independent contractors, directors, shareholders,
officers, attorneys, insurers, subsidiaries, divisions, parents, assigns,
affiliates, predecessors and successors (collectively, the “Interstellar
Released Parties”) from and against any and all debts, obligations, losses,
costs, promises, covenants, agreements, contracts, endorsements, bonds,
controversies, suits, actions, causes of action, misrepresentations, defamatory
statements, tortuous conduct, acts or omissions, rights, obligations,
liabilities, judgments, damages, expenses, claims, counterclaims, cross-claims,
or demands, in law or equity, asserted or unasserted, express or implied,
foreseen or unforeseen, real or imaginary, alleged or actual, suspected or
unsuspected, known or unknown, liquidated or non-liquidated, of any kind or
nature or description whatsoever, arising from the beginning of the world
through the date of this Agreement, solely that arise out of or relate to the
Allegations, which each of the Interstellar Releasing Parties ever had,
presently have, may have, or claim or assert to have, or hereafter have, may
have, or claim or assert to have, against any of the Interstellar Released
Parties  (the “Interstellar Released Claims”).

 
4

--------------------------------------------------------------------------------

 
 
3.2           The Company and Gwenco, on behalf of themselves and their
respective agents, attorneys, insurers, heirs, assigns, beneficiaries,
executors, trustees, conservators, representatives, predecessors-in-interest,
successors-in-interest, and whomsoever may claim by, under or through it, and
all persons acting by, through, under or in concert with it (the “Company
Releasing Parties”) hereby irrevocably and unconditionally forever release,
remise, acquit and discharge Interstellar and its present, former or future
agents, representatives, employees, independent contractors, directors,
shareholders, officers, attorneys, insurers, subsidiaries, divisions, parents,
assigns, affiliates, predecessors and successors (collectively, the “Company
Released Parties”) from and against any and all debts, obligations, losses,
costs, promises, covenants, agreements, contracts, endorsements, bonds,
controversies, suits, actions, causes of action, misrepresentations, defamatory
statements, tortuous conduct, acts or omissions, rights, obligations,
liabilities, judgments, damages, expenses, claims, counterclaims, cross-claims,
or demands, in law or equity, asserted or unasserted, express or implied,
foreseen or unforeseen, real or imaginary, alleged or actual, suspected or
unsuspected, known or unknown, liquidated or non-liquidated, of any kind or
nature or description whatsoever, arising from the beginning of the world
through the date of this Agreement, solely that arise out of or relate to the
Allegations, which each of the Company Releasing Parties ever had, presently
have, may have, or claim or assert to have, or hereafter have, may have, or
claim or assert to have, against any of the Company Released Parties (the
“Company Released Claims”).


3.3           The Parties acknowledge and understand that hereafter they may
discover or appreciate claims, facts, issues or concerns in addition to or
different from those that they now know or believe to exist with respect to the
subject matter of this Agreement that, if known or suspected at the time of
execution of this Agreement, might have materially affected the settlement
embodied herein.  The Parties nevertheless agree that the general releases and
waivers described in Paragraphs 3.1 and 3.2 above apply to any such additional
or different claims, facts, issues or concerns to the extent that they arise out
of or relate to the Allegations.


3.4    The Parties hereto acknowledge that they expressly understand that this
Agreement and the settlement it represents (a) is entered into solely for the
purpose of avoiding any possible future expenses, burdens or distractions of
litigation and (b) in no way constitutes an admission by any party hereto of any
liability of any kind to any other party or of any wrongdoing on the part of any
of the Interstellar Released Parties or any of the Company Released Parties.  In
this connection, the Parties specifically deny any liability in connection with
any claims which have been made or could have been made, or which are the
subject matter of, or arise from, or are connected directly or indirectly with
or related in any way to the claims, counterclaims, and defenses that could be
raised in connection with the Allegations, including, but not limited to, any
violation of any federal or state law (whether statutory or common law), rule or
regulation, and the Parties deny that a violation of any such law, rule or
regulation has ever occurred.

 
5

--------------------------------------------------------------------------------

 
 
Section 4.            Miscellaneous.


4.1           Representations and Warranties.  The Parties represent and warrant
that they are the sole owner of all claims, rights, demands, and causes of
action that they are relinquishing by executing this Agreement and that no other
persons or entities have any interest in such claims, rights, demands or causes
of action.


4.2           Representation by Counsel.  The Parties acknowledge that they are
executing and delivering this Agreement with full knowledge of any and all
rights which they may have with respect to the claims and causes of action
herein settled and released. The Parties acknowledge that they have had the
opportunity to consult with independent attorneys of their own choosing to the
extent desired before executing and delivering this Agreement in order to review
this document and the claims and causes of action being settled and released
hereby and thereby, and that they have had a reasonable and sufficient
opportunity to do so.


4.3           Binding Effect of Agreement.  This Agreement shall inure to the
benefit of the Interstellar Released Parties and the Company Released Parties,
and shall be binding upon the Instellar Releasing Parties, the Company Releasing
Parties, and their respective heirs, administrators, executors, representatives,
attorneys, agents, predecessors in interest (if any), successors, affiliates,
assigns and beneficiaries.


4.4           Expenses and Fees.  Each Party shall bear its own attorney’s fees,
costs, and expenses, and consultants, advisors and experts’ fees, costs and
expenses, arising or relating to the negotiation, execution and delivery of this
Agreement.  The Parties expressly agree to waive all statutory, contractual
and/or common law rights to recover any attorney’s fees, costs, and expenses,
and consultants, advisors and experts’ fees, costs and expenses, arising or
relating to the negotiation, execution and delivery of this Agreement.


4.5           Governing Law.  The Parties agree that the validity, effect and
construction of this Agreement as well as any rights, duties and obligations
thereunder, and any disputes concerning any of the provisions of this Agreement
or over the negotiation or execution thereof, shall be interpreted under,
governed by and construed in accordance with the laws of the State of New York
without regard to conflict of laws provisions.


4.6           Dispute Resolution.  Each party waives the right to a jury
trial.  The prevailing party in any proceeding instituted to resolve any dispute
between any of the Parties arising out of or relating to this Agreement shall be
entitled, in addition to any award rendered, to all reasonable attorneys’ fees,
costs, and expenses incurred in connection with any such proceeding.


4.7           Additional Documents.  The Parties and their counsel agree to
execute all further and additional documents and to take such other acts
necessary under the circumstances to accomplish the purposes set forth in this
Agreement.
 
 
6

--------------------------------------------------------------------------------

 

4.8           Entire Agreement; Amendments.  This Agreement, the exhibits
hereto, the documents referenced herein and the exhibits thereto, constitute the
entire understanding and agreement of the Parties with respect to the subject
matter hereof and thereof and supersede all prior and contemporaneous agreements
or understandings, inducements or conditions, express or implied, written or
oral, between the parties with respect hereto and thereto.  This Agreement may
be amended, altered, modified or waived, in whole or in part, only in a writing
executed by all the Parties to this Agreement.  This Agreement may not be
amended, altered, modified or waived, in whole or in part, orally.


4.9           Severability.  In the event that any one or more of the provisions
contained in this Agreement shall, for any reason, be declared in a legal forum
to be invalid, illegal, ineffective or unenforceable in any respect, such
invalidity, illegality, ineffectiveness or unenforceability shall not affect any
other provision of this Agreement, which Agreement shall remain in full force
and effect, valid and binding upon the Parties, and each of the provisions of
this Agreement shall be enforceable independently of any other provision of this
Agreement and independently of any other claim or cause of action.


4.10           Execution in Counterparts.  This Agreement may be executed in
several counterparts, each of which shall be considered to be an original or
total copy of the Agreement. The Agreement shall become effective only upon its
execution by all Parties hereto.  A facsimile copy of said signatures of all of
the Parties will be sufficient to make this Agreement binding on all Parties.


4.11           Non-Waiver.  The failure of any Party to insist upon strict
adherence to any term of this Agreement on any occasion shall not be considered
a waiver thereof or deprive that Party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.


4.12           Titles.  The titles of the Sections of this Agreement are
inserted for convenience only and shall not affect the meaning or construction
of any of the terms of this Agreement.


4.13           Acknowledgment.  The Parties acknowledge that they have read this
Agreement and that they fully know, understand, and appreciate its contents and
that they have executed the same and make the settlement and release provided
for herein voluntarily and of their own free will.
 
 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound, have each
executed this Agreement on the dates set forth below.
 
INTERSTELLAR:
INTERSTELLAR HOLDINGS, LLC
 
 
 
 
Leonard Amato, Manager
   
COMPANY:
QUEST MINERALS & MINING CORP.
 
 
  
 
Eugene Chiaramonte, Jr. President
   
GWENCO:
GWENCO, INC.
 
 
 
 
Eugene Chiaramonte, Jr. President

 
 
8

--------------------------------------------------------------------------------

 